

Exhibit 10.iii.a


THE MOSAIC COMPANY
NON-QUALIFIED STOCK OPTION AGREEMENT (201[_] Award)


This NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (the “Award Agreement”) is dated
this ____ day of ________, 201[__], from The Mosaic Company, a Delaware
corporation (the “Company”), and __________ (the “Participant”). The “Grant
Date” shall be ________, 201[__].
1.    Grant of Option/Termination of Option. The Company hereby grants
Participant the option (the “Option”) to purchase all or any part of an
aggregate of _____ shares (the “Shares”) of common stock of the Company (the
“Common Stock”) at the exercise price of $____ per share according to the terms
and conditions set forth in this Award Agreement and in The Mosaic Company 2014
Stock and Incentive Plan (the “Plan”). The Option will not be treated as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”). The Option is issued under the Plan and
is subject to its terms and conditions. A copy of the Plan will be furnished
upon request of Participant. Unless terminated earlier in accordance with the
terms of this Award Agreement, the Option shall terminate at the close of
business ten (10) years from the date hereof.
2.    Vesting; Rights/Transferability
(a)    Except as otherwise provided in this Award Agreement, the Option may be
exercised by Participant in accordance with the following schedule:
On or After Each of
the Following Dates
 
Number of Shares
with respect to which
the Option is Exercisable
_______, ____
 
 
_______, ____
 
 
_______, ____
 
 
 
 
 



(b)    During the lifetime of Participant, the Option shall be exercisable only
by Participant and shall not be assignable or transferable by Participant, other
than by will or the laws of descent and distribution. Notwithstanding the
foregoing, Participant may transfer the Option to any Family Member (as such
term is defined in the General Instructions to Form S-8 (or successor to such
General Instructions or such Form)), provided, however, that (i) Participant may
not receive any consideration for such transfer, (ii) the Family Member must
agree in writing not to make any subsequent transfers of the Option other than
by will or the laws of descent and distribution, and (iii) the Company receives
prior written notice of such transfer.
3.    Exercise of Option after Termination of Employment, Retirement, Death or
Disability. The Option shall terminate and may no longer be exercised if
Participant ceases to be employed by the Company or its Affiliates, except that:
(a)    If Participant’s employment shall be terminated for any reason, voluntary
or involuntary, other than (i) for “Cause” (as defined in Section 3(f)) as
provided in Section 3(b) below, (ii) Participant’s retirement as provided in
Section 3(c) below or (iii) Participant’s death or disability (within the
meaning of




--------------------------------------------------------------------------------




Section 22(e)(3) of the Code) as provided in Section 3(d) below, Participant may
at any time within a period of three (3) months after such termination exercise
the Option to the extent the Option was exercisable by Participant on the date
of the termination of Participant’s employment.
(b)    If Participant’s employment is terminated for Cause, the Option shall be
terminated as of the date of the act giving rise to such termination.
(c)    If Participant’s employment is terminated because Participant has retired
from the Company at age sixty (60) or older (or pursuant to early retirement
with the consent of the Committee) and Participant shall not have fully
exercised the Option, the Option shall continue to vest in accordance with the
schedule set forth in Section 2(a) hereof, and such Option may be exercised at
any time within sixty (60) months after Participant’s date of termination of
employment for retirement, except as otherwise provided in Section 3(d) and
Section 3(e) below.
(d)    If Participant shall die while the Option is still exercisable according
to its terms or if Participant has become disabled (within the meaning of
Section 22(e)(3) of the Code) while in the employ of the Company and Participant
shall not have fully exercised the Option, the Option shall continue to vest in
accordance with the schedule set forth in Section 2(a) hereof, and such Option
may be exercised at any time within sixty (60) months after Participant’s death
or date of termination of employment for disability by Participant, personal
representatives or administrators or guardians of Participant, as applicable or
by any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, except as otherwise provided in
Section 3(e) below.
(e)    Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the termination date of the Option.
(f)    “Cause” shall mean (i) the willful and continued failure by Participant
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Participant’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds or (iii) the
willful engaging by Participant in misconduct which causes substantial injury to
the Company or its Affiliates, its other employees or the employees of its
Affiliates or its clients or the clients of its Affiliates, whether monetarily
or otherwise. For purposes of this paragraph, no action or failure to act on
Participant’s part shall be considered “willful” unless done or omitted to be
done, by Participant in bad faith and without reasonable belief that his or her
action or omission was in the best interests of the Company.
4.    Method of Exercise of Option. Subject to the foregoing, the Option may be
exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period. The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price. Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Participant having a Fair Market Value equal to the full exercise price of the
Shares being acquired, or (iii) with the approval of the Company (which may be
given in its sole discretion), by delivering to the Company a combination
thereof.
5.
Change in Control

(a)    In the event of a Change in Control in connection with which the holders
of Common Stock receive shares of common stock that are registered under Section
12 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”)
there shall be substituted for each share of Common Stock available upon




--------------------------------------------------------------------------------




exercise of the Options granted under this Award Agreement the number and class
of shares into which each outstanding share of Common Stock shall be converted
pursuant to such Change in Control. In the event of any such substitution, the
purchase price per share of each Option shall be appropriately adjusted by the
Committee (as defined in the Plan), such adjustments to be made without an
increase in the aggregate purchase price of the Options. Such a conversion shall
be done in a manner to avoid subjecting the options to section 409A of the
Internal Revenue Code.
(b)    In the event a Qualified CIC Termination occurs, then, unless the
Committee determines, prior to the effective date of the Change in Control, to
treat the Change in Control pursuant to the terms of clause (c) below, all
outstanding and unvested Options shall immediately become exercisable in full.
(c)     In the event of a Change in Control (other than a Change in Control in
connection with which the holders of Common Stock receive consideration
consisting solely of shares of common stock that are registered under Section 12
of the Exchange Act and the Committee has not determined, prior to the effective
date of the Change in Control, to treat the Change in Control pursuant to the
terms of this clause (c)), each outstanding Option shall be surrendered to the
Company by the holder thereof, and each such Option shall immediately be
canceled by the Company, and the holder shall receive, within ten days of the
occurrence of such Change in Control, a cash payment from the Company in an
amount equal to the number of shares of Common Stock then subject to such
Option, multiplied by the excess, if any, of the highest per share price offered
to stockholders of the Company in any transaction whereby the Change in Control
takes place, over the purchase price per share of Common Stock subject to the
option, provided that upon a Change in Control specified in Section 5(d)(iv),
such cash payment shall not be made unless the liquidation or dissolution
subsequently occurs.
(d)     “Change in Control” shall mean:
(i)    a majority of the directors of the Company shall be persons other than
persons (A) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (B) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created
directorships,
(ii)    50% or more of the voting power of all of the outstanding shares of all
classes and series of capital stock of the Company entitled to vote in the
general election of directors of the Company, voting together as a single class
(the “Voting Stock”), of the Company is acquired or beneficially owned by any
person, entity or group (within the meaning of Section 13d(3) or 14(d)(2) of the
Exchange Act) other than (A) an entity in connection with a Business Combination
in which clauses (A) and (B) of subparagraph (iii) apply or (B) a licensed
broker/dealer or licensed underwriter who purchases shares of Voting Stock
pursuant to an underwritten public offering solely for the purpose of resale to
the public,
(iii)    the consummation of a merger or consolidation of the Company with or
into another entity, a sale or other disposition (in one transaction or a series
of transactions) of all or substantially all of the Company’s assets or a
similar business combination (each, a “Business Combination”), in each case
unless, immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the voting power of the then outstanding shares of
Voting Stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one of more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately




--------------------------------------------------------------------------------




prior to such Business Combination) as their beneficial ownership of the
Company’s Voting Stock immediately prior to such Business Combination, and (B)
no person, entity or group beneficially owns, directly or indirectly, 50% or
more of the voting power of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity (other than a direct or indirect
parent entity of the surviving or acquiring entity, that, after giving effect to
the Business Combination, beneficially owns, directly or indirectly, 100% of the
outstanding Voting Stock (or comparable equity interests) of the surviving or
acquiring entity), or
(iv)    approval by the Company’s stockholders of a definitive agreement or plan
to liquidate or dissolve the Company.
(e)    “Qualified CIC Termination” shall mean (i) the Company’s termination of
Participant’s employment without Cause (or Employee’s termination of employment
for Good Reason), and (ii) such termination occurs either (A) upon, or within
two years after, the occurrence of a Change in Control of the Company, or (B) at
the time of, or following, the entry by the Company into a definitive agreement
or plan for a Change in Control of the nature set forth in Section 5(d)(ii),
(iii), or (iv) (so long as such Change in Control occurs within six months after
the effective date of such termination).


(f)    “Good Reason” shall mean: (i) Participant receives a material demotion in
status or duties; or (ii) any requirement by the Company that Participant move
his regular office to a location more than 50 miles from the Company office at
which Participant then was located immediately prior to a Change in Control; or
(iii) a material diminution in Participant’s base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time during the term of this Award Agreement.


6.
Miscellaneous

    
(a)    Income Tax Matters.


(i)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.


(ii)    In accordance with the terms of the Plan, and such rules as may be
adopted under the Plan, Participant may elect to satisfy Participant’s federal
and state income tax withholding obligations arising upon exercise of the Option
by (i) delivering cash, check (bank check, certified check or personal check) or
money order payable to the Company or other form of payment acceptable to the
Company in its sole discretion or (ii) having the Company withhold a portion of
the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes. The Company will not deliver any fractional Shares but
will pay, in lieu thereof, the Fair Market Value of such fractional Shares.
Participant’s election must be made on or before the date that the amount of tax
to be withheld is determined.


(b)    Clawback. This Award Agreement, and any amounts received hereunder, shall
be subject to recovery or other penalties pursuant to (i) any Company clawback
policy, as may be adopted or amended from time to time, or (ii) any applicable
law, rule or regulation or applicable stock exchange rule, including, without
limitation, Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any NYSE Listing
Rule adopted pursuant thereto.




--------------------------------------------------------------------------------




(c)    Plan Provisions Control. In the event that any provision of the Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control. Any term not otherwise defined in
this Award Agreement shall have the meaning ascribed to it in the Plan.
(d)    Rationale for Grant. The Option granted pursuant to this Award Agreement
is intended to offer Participant an incentive to put forth maximum efforts in
future services for the success of the Company’s business. The Option is not
intended to compensate Participant for past services.
(e)    No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in accordance with the
terms hereof.
(f)    No Right to Employment. The grant of the Option shall not be construed as
giving Participant the right to be retained in the employ of the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss Participant from
employment free from any liability or any claim under the Plan or the Award
Agreement. Nothing in the Award Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. The Option granted hereunder shall not form any part of the wages
or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Award Agreement or Plan which such employee might otherwise have
enjoyed but for termination of employment, whether such compensation is claimed
by way of damages for wrongful or unfair dismissal, breach of contract or
otherwise. By participating in the Plan, Participant shall be deemed to have
accepted all the conditions of the Plan and the Award Agreement and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.
(g)    Governing Law. The validity, construction and effect of the Plan and the
Award Agreement, and any rules and regulations relating to the Plan and the
Award Agreement, shall be determined in accordance with the internal laws, and
not the law of conflicts, of the State of Delaware. Participant hereby submits
to the nonexclusive jurisdiction and venue of the federal or state courts of
Delaware to resolve any and all issues that may arise out of or relate to the
Plan or the Award Agreement.
(h)    Severability. If any provision of the Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Award Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction or the Award Agreement, and the remainder of the Award Agreement
shall remain in full force and effect.
(i)    No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Award Agreement shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and Participant or any other person.




--------------------------------------------------------------------------------




(j)    Headings. Headings are given to the Sections and subsections of the Award
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Award Agreement or any provision thereof.
(k)    Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Delaware General Corporation Law. As a condition to the
exercise of the Option, the Company may require that the person exercising or
paying the purchase price represent and warrant that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation and warranty is required by law.




